 



Exhibit 10.9
Annual Incentive Bonus Program
Performance Criteria

    The following two performance criteria will be used in each entity as
measurements in Annual Incentive Bonus Program:

•   Top Line Growth- 50%

  o   Net Interest Income plus Fee Income

•   Cash Flow Growth- 50%

  o   Net Income After Tax, before loan loss provision, after actual net charge
offs

Targeted Base Salary Percentage
The targeted base salary percentage for bonus payment at three possible
achievement levels (Threshold, Target and Superior) for each employment level
within the Company shall be determined by the FBFS Board, acting upon the
recommendation of the Compensation Committee. If targeted percentages for any
employment level shall be based on a range, then the percentage for each
participating individual within such level shall be determined by the
Compensation Committee or management, as appropriate. The targeted base salary
percentages for each participating individual shall be promptly communicated to
such individual.
Mix of the Payout

              Corporate   Entity
FBFS Employees
  100%   n/a
Other Employees
  25%   75%

Safeguards
The cash flow percentage is self-funding.
The after-tax net income must meet or exceed the aggregate bonus payment.
Eligibility
Employees must work a minimum of 30 hours per week to qualify for the bonus
program. Employees must be hired by October 1 of any year the plan is in effect
to be eligible for the Bonus Program. All employees must be employed on the date
of payout to receive their bonus.
If an employee is promoted before October 1 of any year the plan is in effect,
then that employee will be eligible for the bonus percentage that is
commensurate with their new position for that year.

 